Order entered November 7, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00218-CR

                            DARREN DWYONE GREEN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F11-62506-K

                                             ORDER
          The reporter’s record was originally due in this appeal on April 7, 2013. After abating

the appeal for findings, on September 18, 2013, we ordered court reporter Janice Garrett to file

the reporter’s record by November 1, 2013. We warned Ms. Garrett that if she did not file the

record by that date, we would order that she not sit as a court reporter until she files the record in

this appeal. To date, we have not received the reporter’s record.

          Accordingly, this Court ORDERS Janice Garrett, official court reporter of the Criminal

District Court No. 4, to file the reporter’s record in this appeal by NOVEMBER 19, 2013. We

further ORDER that Janice Garrett not sit as a court reporter until she has filed the record in this

appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,

official court reporter, Criminal District Court No. 4; to counsel for all parties; and to the Dallas

County Auditor’s Office.


                                                      /s/     LANA MYERS
                                                              JUSTICE